Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 9/20/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks filed 9/20/21 have been entered.

2.   Claims 1, 7, 8, 19, 27, 29, and 30 are being acted upon.

3.   In view of Applicant’s amendments all previous rejections have been withdrawn.  Note that Applicant’s arguments have been addressed in the new rejections.

4.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.   Claims 1, 7, 8, 19, 27, 29, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
A) Claim 1 recites a method for, “…administering an antigen-specific immunotherapeutic according to a protocol…”, said “protocol”, however, is only vaguely defined as “…a pattern of repeatedly administering antigen-specific immunotherapeutics to a subject”.  While the claim recites what the “protocol” does not do, such does not define the term.  Moreover, a medical protocol is in reality a set of predetermined criteria or rules 
B) Claim 19 is a physical impossibility because the composition of Claim 1, comprising rapamycin, an antigen and nanocarriers, cannot have its components administered by different routes as is required by the claim.

Accordingly, the claim is considered to be vague and indefinite, the metes and bounds of which cannot be determined. 

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 1, 7, 8, 19, 27, 29, and 30 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).
  

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

	Turning to the specification we find 19 examples, 15 of which are prophetic.  Example 1 appears to disclose that when ovalbumin is administered to an undisclosed species of experimental animal in combination with rapamycin reduced antibody titers to ovalbumin (OVA) are seen.  Example 17 appears to show a similar result in experimental mice when ovalbumin is administered with methotrexate.  Example 18 appears to disclose that multiple injections of experimental mice with methotrexate results in an overall reduced antibody response to KLH and OVA.  Example 19 appears to disclose that when an undisclosed species of transgenic animals are injected with a conjugate of an erythrocyte binding protein peptide and ovalbumin a reduced CD8+ T cell response is seen (irrelevant to the claimed method).

In sum, we see no demonstration that the claimed method does not result in immunosuppression as claimed.  As set forth in the specification:
““Immunosuppression” means (1) non-durable statistically-significant downregulation of an immune response as a result of repeated administration of an antigen-specific immunotherapeutic…”.

 Common scientific sense dictates that the reduced immune responses that are disclosed, e.g., reduced antibody titers or reaponse, are immunosuppression (clearly within the definition set forth in the specification) caused by the administration of two well known immunosuppressive drugs.  What else could the disclosed results be?  

Additionally, the examples are clearly not commensurate in scope with the method of the claims as is required by M.P.E.P. 2164.08:
“The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)…”,
“As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971)…”
“…In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).”

8.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.  Claims 1, 7, 8, 19, 27, 29, and 30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the claims of U.S. Patent Nos. 8,652,487, 10,039,822, 10,668,053, 10,357,482, 10,357,483, 10,434,088.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of the claims of the patents recite a method comprising the administration of a composition comprising an antigen, an inhibitor of mTOR (mechanistic Target Of Rapamycin, rapamycin being the most obvious), and a polymeric synthetic nanocarrier.  Repeated administration comprises mere routine optimization of the method of the instant claims.


Applicant’s arguments regarding the previous rejections, filed 9/20/21, have been fully considered but are not found persuasive.  Applicant argues:
“The Examiner has failed to establish that the claims of any of the above teach or suggest at least the feature of a protocol that does not result in immunosuppression in a subject….

	It is the examiner’s position that the inherent results of performing the same method cannot be separated from the method itself, i.e., if the same composition is administered the same results will be achieved.  Moreover, as set forth above, “protocol” comprises just some vague, undefined idea.  

10.  Claims 1, 7, 8, 19, 27, 29, and 30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-10 of U.S. Patent Nos. 9,987,354, 9,993,548, 10,441,651, 10,420,835.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of the claims of the patents recite a method comprising the administration of a composition comprising an antigen, rapamycin, and a polymeric synthetic nanocarrier.  Repeated administration comprises mere routine optimization of the method of the instant claims.

Applicant’s arguments regarding the previous rejections, filed 9/20/21, have been fully considered but are not found persuasive.  Applicant argues:
“The Examiner has failed to establish that the claims of any of the above teach or suggest at least the feature of a protocol that does not result in immunosuppression in a subject….

	It is the examiner’s position that the inherent results of performing the same method cannot be separated from the method itself, i.e., if the same composition is administered the same results will be achieved.  Moreover, as set forth above, “protocol” comprises just some vague, undefined idea.  
 
11.   Claims 1, 7, 8, 19, 27, 29, and 30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the claims of U.S. Patent Applications No. 14/269,042, 14/810,457, 15/061,096, 15/061,204, 16/433,622, 16/438,147, 16/550,725, 16/560,419, and 16/858,349.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of the claims of the patents recite a method comprising the administration of a composition comprising an antigen, an inhibitor of mTOR (mechanistic Target Of Rapamycin, rapamycin being the most obvious), and a polymeric synthetic nanocarrier.  Repeated administration comprises mere routine optimization of the method of the instant claims.

These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Applicant’s arguments regarding the previous rejections, filed 9/20/21, have been fully considered but are not found persuasive.  Applicant argues:
“The Examiner has failed to establish that the claims of any of the above teach or suggest at least the feature of a protocol that does not result in immunosuppression in a subject….

	It is the examiner’s position that the inherent results of performing the same method cannot be separated from the method itself, i.e., if the same composition is administered the same results will be achieved.  Moreover, as set forth above, “protocol” comprises just some vague, undefined idea.  

12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Gerald Ewoldt whose telephone number is (571) 272-0843.  The examiner is normally in the Office Monday through Thursday.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Dan Kolker can be reached on (571) 272-3181.1

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 1/10/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644